DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 63/072,685, filed 08/31/2020.
Information Disclosure Statement
The information disclosure statements filed 08/12/2021 and 02/17/2022 have been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Evoked response 502A, evoked response 502B, evoked response 502C, and evoked response 502D.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para [0006] line 5: “IMD extracts” should be “The IMD extracts”.
Para [0020] line 6: “selective capture s”, should be “selective capture is”.
Para [0022] line 5: “IMD extracts” should be “The IMD extracts”.
Para [0025] line 4: “HBP” is written in acronym form with no corresponding written form.
Para [0028] line 3: “circuitry 34 a classification model” should be “circuitry 34 and a classification model”.
Para [0030] line 5: “electrodes 25A and 25Bis” should be “electrodes 25A and 25B is”.
Para [0040] line 2 has an extra period.
Para [0041] line 1: “an example evoked 400” should be “an example evoked response 400”.
Para [0046] line 1: “IMD 116” should be “IMD 16”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 11, 10, 18 and 20 is objected to because of the following informalities: 
Claims 1, 11, and 20 lines 9, 8, and 10 respectively each recite “the evoke response”, but should recite “the evoked response. 
Claim 10 recite acronyms FF, NF, and DFF without providing the written-out versions of these acronyms. Examiner believes that denoting these acronyms in Claim 9 (of which claim 10 depends from). 
Claims 10 and 18 have reference number 408 in line 10 and 11 respectively. Examiner believes this is in error and it should be removed. 
Claims 10 and 18 each recite in lines 11 and 13 respectively “(AMEX)from” but should recite “(AMEX) from”. A space is needed between the two words. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the output” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-10 inherit this deficiency. 
Claim 10 recites “the FF potential” and “the DFF potential”, and “the NF potential” in lines 2, 3, and 5 respectively. There is not antecedent basis for these limitations in the claim.
Examiner suggest denoting these acronyms in claim 9 to establish antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining classification features from an evoked response, applying the classification features to a classification model generated by a machine learning algorithm using one or more test sets comprising a plurality of sample evoked responses for each of a plurality of classifications and based on the output of the model, classifying the evoked response as one of the plurality of classifications.
The limitations of determining classification features from an evoked response, applying the classification features to a classification model generated by a machine learning algorithm using one or more test sets comprising a plurality of sample evoked responses for each of a plurality of classifications and based on the output of the model, classifying the evoked response as one of the plurality of classifications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting “by processing circuitry”, nothing in the claimed elements preclude the steps from practically being performed in the mind. For example, but for the “by processing circuitry” language, “determining”, “applying”, and “classifying” in the context of this claim encompasses the user manually performing the process of classifying of an evoked response based on classification features. 
The steps of using stimulation circuitry to generate a pacing stimulus and sensing circuitry to sense an evoked response after the pacing stimulus is administered are merely extra solution activity. These activities are well known practices in the art of tissue stimulation and, as presented, are nominally recited in the claims to a great degree of generality. Furthermore, these limitations are merely the data gathering steps to be used in the recited judicial exception.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a processor to perform each of determining, applying and classifying steps. The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of applying determined evoked response classification features to a model using a machine learning algorithm to classify an evoked response as one of the classifications) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements to not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is, therefore, directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above with respect to the integration of the abstract idea into a practical application, the additional elements of using a processor to apply determined evoked response classification features to a model using a machine learning algorithm to classify an evoked response as one of the classifications amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claims are not patent eligible.
Claims 2-5, 8-10, 12-15, and 17-19 are also rejected under 35 USC 101 as described above because none of the limitations in these claims integrate the judicial exception into a practical application. 
Additionally, claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium (e.g., a signal per se). The claim recites “a computer readable medium comprising instructions, that when executed”, which under its broadest reasonable interpretation includes transitory signals. Thus, the claim is not eligible. Examiner recommends amending the claim to recite “A non-transitory computer readable medium comprising instructions”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangual-Soto et al. (US 2021/0016097 A1) herein after Soto in view of Nikolic (US 2019/0046113 A1).
Regarding claims 1, 11, and 20, Soto teaches a system/method/computer readable medium (fig. 2 and fig. 8A) comprising: 
stimulation circuitry configured to generate a pacing stimulus (fig. 4: atrial pulse generator 70, ventricular pulse generator 72 and shocking circuit 116); 
sensing circuitry configured to sense an evoked response after the pacing stimulus (fig. 4: physiologic sensor 108 and para [0056] “measuring, using the one or more sensing electrode, a response of the patient heart to application of the HBP impulse; analyzing a first segment of the response to identify an evoked response (ER) characteristic of interest (COI)”); and 
processing circuitry (fig. 4A: programmable micro-controller 60) configured to: 
determine classification features from the evoked response (Para [0408] “At 2710, the one or more processors apply a first feature discriminator to distinguish between capture types within the first capture group. For example, the first feature discriminator may be applied to distinguish between S type capture and NS type capture.); 
apply the classification features to a classification model (Para [0219] “analyzing morphology of an IEGM waveform may include comparing the IEGM waveform to one or more templates representative of different capture types. For example, templates for each of selective, non-selective, and myocardium only capture may be stored within the stimulation device. Each template may in turn include a series of points, such as ordered pairs of time and signal amplitude, defining a model waveform corresponding to the particular type of capture”: Examiner respectfully submits that the templates representative of different capture types that includes the points of data to be the model), and 
based on the output of the model, classify the evoke response as one of the plurality of classifications (Para [0056] “the ER COI correspond to at least one of a total energy within an evoked response, an ER peak amplitude, or an ER maximum slope” and Para [0408] “By way of example, the first feature discriminator, to distinguish between S and NS may represent an evoked response (ER) COI. Examples of evoked response COIs are explained hereafter in connection with FIG. 28”). 
Soto does not explicitly teach using a machine learning algorithm to generate the classification model using one or more test sets comprising a plurality of evoked responses for each of a plurality of classifications. 
However, in a similar cardiac health monitoring system, Nikolic discloses a classification model generated by a machine learning algorithm using one or more test sets comprising a plurality of sample evoked responses for each of a plurality of classifications (Para [0036] “A classifier may be built as follows. A set of N ECG curves may be taken as training data. Each ECG curve may be analyzed to determine the set of values (p, q, r, s, t, u) characterizing each ECG curve. The N training data sets are thus reduced to N points in the multi-dimensional space. The training data sets may then be partitioned into one or more classifications. In a binary classifier model, for example, each of the data sets may be given one of two labels (e.g., 0 and 1) that classify each point as being in one or the other classes of data. Machine learning techniques may then be used to build a model” and Para [0041] “For example, machine learning models may be based on regression models, decision trees, neural networks, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system, method, and computer readable medium of Soto to use a machine learning algorithm to generate a classifier as disclosed in Nikolic for classifying the evoked responses of Soto because doing so would allow for continuous improvement and efficiency in detecting/classifying sensed evoked responses to provide better pacing therapy. 
Regarding claims 2 and 12, Soto further teaches wherein the classification features are a subset of possible features of the evoked response (Para [0408] “For example, the first feature discriminator may be applied to distinguish between S type capture and NS type capture. By way of example, the first feature discriminator, to distinguish between S and NS may represent an evoked response (ER) COI. Examples of evoked response COIs are explained hereafter in connection with FIG. 28”). 
Regarding claims 3 and 13, Soto in view of Nikolic further discloses wherein the classification features are determined by the machine learning algorithm from the possible features of the evoked response (Nikolic Para [0039] “As such, a model may be built to make predictions regarding new (i.e., unseen) data. The various alternatives predicted by the model may correspond to three or more classifications of treatment options for a given patient based on his/her measured ECG signal”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further determine classification features by the machine learning algorithm from the possible features of the evoked response as is disclosed by Nikolic because doing so would help guide better treatment options/pacing sequences to achieve the desired evoked response. 
Regarding claims 4 and 14, Soto further teaches wherein the evoked response is indicative of capture of heart muscle in response to the pacing stimulus (Para [0056] “measuring, using the one or more sensing electrode, a response of the patient heart to application of the HBP impulse”), and wherein the plurality of classifications includes selective capture, non-selective capture, right ventricular capture, and no ventricular capture (Para [0056] “the capture types include selective capture, nonselective capture, loss of capture, and myocardial only capture” and Para [0141] “The microcontroller 60 enables capture detection by triggering the ventricular pulse generator 72 to generate a stimulation pulse, starting a capture detection window using the timing control circuitry 79 within the microcontroller 60, and enabling the data acquisition system 90 via control signal 92 to sample the cardiac signal that falls in the capture detection window and, based on the amplitude, determines if capture has occurred”).
Regarding claims 5 and 15, Soto in view of Nikolic further discloses using a decision tree model (Nikolic Para [0041] “For example, machine learning models may be based on regression models, decision trees, neural networks, etc.”).
Regarding claims 6, 7, and 16, Soto further teaches wherein the processing circuity is configured to, in response to classifying the evoked response as one of the plurality of classifications, generating an alert or changing a voltage level of pacing stimulus (Para [0492] “When loss of capture or reaching a minimum pacing impulse energy results in termination of the pacing test, various remedial steps may be initiated including, among other things, generating and transmission of alerts or alarms, restarting of the pacing test, initiation of a backup pacing routine, and the like”).
Regarding claims 8 and 17, Soto further teaches an implantable medical device comprising the stimulation circuitry, the sensing circuitry, and the processing circuitry (fig. 2: stimulation device 10 contains components of fig. 4).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soto in view of Nikolic as applied to claims 1 and 11 above, and further in view of Sheldon et al. (US 2016/0114169 A1) herein after Sheldon. 
Regarding claims 9 and 19, Soto in view of Nikolic disclose the system and method of claims 1 and 11, and Soto further teaches using sensing circuitry configured to sense a far-field EGM of the evoked response (Para [0343] “For instance, certain algorithms adjust the atrioventricular interval (AVI) based on far-field P-wave duration or on intrinsic atrioventricular conduction delay”), but the combination does not explicitly disclose using sensing circuitry to sense a near field EGM of the evoked response and using the processing circuitry to determine a differential EMG.
However, in a similar cardiac sensing system, Sheldon discloses wherein the sensing circuitry is configured to sense a near field electrogram (EGM) of the evoked response (Para [0069] “It is recognized that when a proximal sensing extension is used as show in FIG. 2B, at least one electrode may be positioned proximate the atrium so that the signal itself may approach near-field atrial signal sensing”) and a far-field EGM of the evoked response (Para [0069] “The atrial events sensed by RV pacemaker 14 are referred to as “far-field” events because they are events occurring in a heart chamber different than the RV, where pacemaker 14 is implanted”), and wherein the processing circuitry is configured to determine a differential far field EMG (Para [0096] “analyzer 265 includes a differentiator and/or an integrator for producing a differential EGM signal from the raw unfiltered signal 265 and/or from the filtered EGM signal 266 for use in confirming a sensed P-wave”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method of Soto in view of Nikolic to further include the sensing capabilities of Sheldon because doing so would allow the capture of a more complete set of induced electrical data from the pacing settings. 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soto in view of Nikolic and Sheldon as applied to claims 9 and 11 above, and further in view of Mangual-Soto et al. (US 2020/0094058 A1) herein after Mangual. 
Regarding claims 10 and 18, Soto in view of Nikolic and Sheldon disclose the system and method of claims 9 and 11 and further disclose wherein evoked response includes a far field potential, a near field potential and a differential far field potential (Sheldon: Para [0069] and Para [0096]), but do not explicitly disclose wherein the classification features comprise two or more of (a) a time (T1) between the pacing stimulus and a response of the FF potential when a negative deflection is below a predefined threshold, (b) a width (T2) of the FF potential at the negative deflection, (c) a time (T4) between a start of the pacing stimulus to a positive peak of the DFF potential, (d) a time (T6) between the start of the pacing stimulus to a positive peak of the NF potential, (e) a time (TMAX) between the start of the pacing stimulus to a positive peak of the FF potential, (f) a time (TMIN) between the start of ventricular pacing to a negative peak of the FF potential, (g) a negative peak amplitude (Al) of the FF potential from a zero line within a predefined window, (h) an amplitude (A2) of the FF potential from the negative peak to a positive peak within the predefined window 408, (i) a positive peak amplitude (A3) of the DFF potential within the predefined window, () an absolute peak amplitude (AMAX)from a zero line of the NF potential, and (k) a negative slope (SP1) following a maximum positive peak of the FF potential.
However, in a similar HIS bundle stimulation and sensing of evoked response system, Mangual discloses wherein the classification features comprise an amplitude (A2) of the FF potential from the negative peak to a positive peak within the predefined window (Para [0177] “In certain implementations, the EGM measurement may be recorded by the stimulation device as a QRS waveform or as a set of values corresponding to particular characteristics (e.g., onset time, maximum amplitude, number and size of waveform peaks, etc.) of such a waveform” and Para [0149] “Specifically, QRS morphology can be assessed using, among other things, far-field RV-coil-to-can EGMs; QRS duration can be estimated from such far-field EGMs”) and  (k) a negative slope (SPI) following a maximum positive peak of the FF potential (fig. 13: derivative of FF QRS signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Soto in view of Nikolic and Sheldon to further include wherein the classification features comprise an amplitude (A2) of the FF potential from the negative peak to a positive peak within the predefined window and  (k) a negative slope (SPI) following a maximum positive peak of the FF potential as disclosed by Mangual because further characterizing evoked responses can help determine whether the desired response is occurring after pacing pulses are administered. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 2020/0406041 A1) relates to HIS-Purkinje capture classification systems.
Meyer et al. (US Patent 9,993,205 B2) relates to classification systems for cardiac response systems. 
Mahajan et al. (US Patent 10,448,853 B2) relates to arrhythmia classification using machine learning algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792

                                                                                                                                                                                                        /GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792